DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2013/0113777) in view of Lee et al. (US 2014/0078133)
Regarding claim 1:
Baek discloses:
A method of operating a source driver (abstract) comprising a receiver that comprises a receiving circuit that receives an input signal from a data transmission channel between the source driver and a timing controller (paragraph 48), and an equalizer connected to an output of the receiving circuit (Baek doesn’t use the term “equalizer” here but the amplifying unit 138 performs this function), the method comprising: 
performing, by the source driver, first training to obtain a plurality of parameter values of the receiver for optimizing a receiving of the receiver (paragraph 57), wherein the plurality of parameter values comprises any combination including two or more of: 
a first parameter value for matching an input impedance of the receiving circuit to the data transmission channel (e.g., paragraph 52: the termination resistor of the receiver); 
a second parameter value for compensating an offset of the receiving circuit (paragraph 53); and 
a third parameter value that is applied to the equalizer to adjust a gain of the input signal of the receiver (e.g., paragraph 96).
Baek does not disclose:

“based on an abnormal state occurring in the receiving of the receiver, receiving, by the source driver, the plurality of parameter values previously transmitted to the timing controller, from the timing controller; and 
“applying, by the source driver, the received plurality of parameter values to the receiver, to optimize the receiving of the receiver.”
Lee discloses:
based on an abnormal state occurring in the receiving of the receiver, receiving, by the source driver, the plurality of parameter values previously transmitted to the timing controller, from the timing controller (paragraph 23); and 
applying, by the source driver, the received plurality of parameter values to the receiver, to optimize the receiving of the receiver (paragraph 23).
It would have been obvious to one of ordinary skill in the art at the time the application as filed to include in Baek, as suggested by Lee:
transmitting, by the source driver, the obtained plurality of parameter values, to the timing controller (Baek stores configuration data in the receiver but as noted above Lee suggests storing these parameters in the timing controller. Since they are determined by the source transmitted they would have to be transmitted from it to the timing controller)
based on an abnormal state occurring in the receiving of the receiver, receiving, by the source driver, the plurality of parameter values previously transmitted to the timing controller, from the timing controller (as per Lee paragraph 23); and 
applying, by the source driver, the received plurality of parameter values to the receiver, to optimize the receiving of the receiver (as per Lee paragraph 23).

Baek and Lee are directed to the same field of art.
Baek is already very similar to the claim, but doesn’t store the parameters in the timing controller. Lee teaches this, which can not only help compensate for errors, but allow the timing controller to optimize the parameters (paragraph 33). One of ordinary skill in the art could have included this with predictable results.
Regarding claim 3:
Baek in view of Lee discloses:
wherein the plurality of parameter values is obtained periodically at preset time intervals (Baek paragraph 39). 
Regarding claim 5:
Baek in view of Lee discloses:
converting the obtained plurality of parameter values into packet data, wherein the transmitting the plurality of parameter values comprises transmitting, to the timing controller, the packet data through a state transmission channel between the source driver and a timing controller (follows from the communication protocol discussed in Lee, e.g., paragraph 24).
Regarding claim 6:
Baek in view of Lee discloses: 
wherein the obtained plurality of parameter values is transmitted in a display period (Lee paragraph 24).
Regarding claim 7:
Baek in view of Lee discloses: 
receiving, by the source driver, display data from the timing controller through the data transmission channel in the display period, wherein the obtained plurality of parameter values is transmitted through a state transmission channel different from the data transmission channel in the display period (follows from Lee paragraphs 24-25). 
Regarding claim 8:
Baek in view of Lee discloses:
based on the abnormal state occurring, transmitting a state information signal indicating the abnormal state to the timing controller through the state transmission channel (Lee paragraphs 24-26, but this is also the soft fail transmission of Baek). 
Regarding claim 10:
Baek in view of Lee discloses:
wherein the first parameter value is a resistance level of variable resistors respectively connected to input ends of the receiving circuit (Baek paragraph 52).
Regarding claim 11:
Baek in view of Lee discloses: 
wherein the second parameter value is a voltage level of an offset compensation voltage that is provided to one input end of the receiving circuit (Baek paragraph 53). 
Regarding claim 12:
Baek in view of Lee discloses:
wherein the third parameter value is an equalization coefficient that is applied to an output value of the equalizer, to obtain a negative-feedback value that is applied to an input signal of the equalizer (Baek paragraph 97: “according to an output state of the amplifier”). 
Regarding claims 13 and 16-17:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Lee, and further in view of Koh (US 2012-0056870)
Regarding claim 2:
Baek in view of Lee discloses a method as discussed above.
Baek in view of Lee does not disclose:
“wherein the plurality of parameter values is obtained in a first initialization period, based on power being supplied to the source driver.”
Koh discloses:
wherein the plurality of parameter values is obtained in a first initialization period, based on power being supplied to the source driver (paragraph 97: “the initial setup mode”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Baek in view of Lee the elements taught by Koh.
The rationale is as follows:
Baek, Lee, and Koh are directed to the same field of art.
Koh discloses this can be done periodically or during an initial setup. One of ordinary skill in the art could have included this with predictable results.

Claims 4, 9, 14-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek in view of Lee, and further in view of Baek et al. (US 2013/0076703; hereafter Baek ‘703).
Regarding claim 4:
Baek in view of Lee discloses a method as discussed above.
Baek in view of Lee does not disclose:
“receiving a read command for the plurality of parameter values from the timing controller through the data transmission channel, after the first training is performed, wherein the obtained plurality of parameter values is transmitted in response to the receiving the read command.”
Baek discloses:
receiving a read command for a parameter value (paragraph 7, as further described in, e.g., paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time the application as filed include in Baek in view of Lee receiving a read command for the plurality of parameter values from the timing controller through the data transmission channel, after the first training is performed, wherein the obtained plurality of parameter values is transmitted in response to the receiving the read command, as suggested by Baek ‘703.
The rationale is as follows:
Baek, Lee, and Baek ‘703 are directed to the same field of art. 
Baek in view of Lee essentially does this already: Baek ‘703 is just relied upon for a little more detail in how these transmission lines work, necessary to implement the system. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 9:
Baek in view of Lee discloses a method as discussed above.
Baek in view of Lee does not disclose:
“based on the abnormal state occurring, recovering a system clock of the receiver through second training before the receiving the plurality of parameter values from the timing controller.”
But this is also disclosed by Baek ‘703 (paragraph 49; Fig. 6, paragraph 54, etc.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include this element from Baek ‘703.
The rationale is as follows:
This is necessary to maintain the system and respond to errors, and is a known improvement that one of ordinary skill could have included with predictable results. 
Regarding claims 14-15 and 18-20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,861,375. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
Regarding claim 1:
Although the patent claim is somewhat different and includes more elements than the instant claim, every element of the instant claim is in the patent claim as follows:
Instant Application
Patent 10,861,375
1. A method of operating a source driver comprising a receiver that comprises a receiving circuit that receives an input signal from a data transmission channel between the source driver and a timing controller, and an equalizer connected to an output of the receiving circuit, the method comprising: 
1. A method of operating a source driver comprising a receiver that comprises input ends connected to a data transmission channel, and an equalizer that comprises an input end connected to an output end of the receiver, the method comprising: 
performing, by the source driver, first training to obtain a plurality of parameter values of the receiver for optimizing a receiving of the receiver, wherein the plurality of parameter values comprises any combination including two or more of:
performing, by the source driver, first training to obtain a plurality of parameter values of the receiver for optimizing a receiving of the receiver, wherein the plurality of parameter values comprises any combination including two or more of:
a first parameter value for matching an input impedance of the receiving circuit to the data transmission channel;
a resistance level of variable resistors respectively connected to the input ends of a comparator comprised in the receiver, the resistance level being for matching an input impedance of the comparator to the data transmission channel;
a second parameter value for compensating an offset of the receiving circuit; and
a voltage level of an offset compensation voltage that is provided to one of the input ends of the comparator, the voltage level being for compensating an offset of the comparator; and
a third parameter value that is applied to the equalizer to adjust a gain of the input signal of the receiver;
an equalization coefficient that is applied to an output value of the equalizer, to obtain a negative-feedback value that is applied to an input signal of the equalizer;

after the first training is performed, receiving, by the source driver, a read command for the plurality of parameter values, from a timing controller external to the source driver;
transmitting, by the source driver, the obtained plurality of parameter values, to the timing controller;
based on the read command being received, transmitting, by the source driver, the obtained plurality of parameter values, to the timing controller; 

based on an abnormal state occurring in the receiving of the receiver, performing, by the source driver, second training to recover a system clock;
based on an abnormal state occurring in the receiving of the receiver, receiving, by the source driver, the plurality of parameter values previously transmitted to the timing controller, from the timing controller; and
after the second training is performed, receiving, by the source driver, the plurality of parameter values previously transmitted to the timing controller, from the timing controller; and
applying, by the source driver, the received plurality of parameter values to the receiver, to optimize the receiving of the receiver.
applying, by the source driver, the received plurality of parameter values to the receiver, to optimize the receiving of the receiver.


	Regarding claims 2-3:
	The additional subject matter in the instant and patent claims is identical.
	Regarding claim 4:
	This additional subject matter is present in the patent claim 1 (e.g., the read command).
	Regarding claim 5:
	This is disclosed in patent claim 4.
	Regarding claim 6:
	This is disclosed in patent claim 5.
	Regarding claims 7-8:
	Although worded slightly differently, practically this is the same as patent claims 6-7.
	Regarding claim 9:
	This subject matter is present in patent claim 1.
	Regarding claim 10:
	This is disclosed in patent claim 8.
	Regarding claim 11:
	This is disclosed in patent claim 9.
	Regarding claim 12:
	This is in patent claim 1.
	Regarding claims 13-20:
	These are claims to a display driving circuit or system. All of the elements recited have already been discussed with respect to the earlier method claims and are similarly anticipated by those claims, or by patent claims 12-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694